OFFICIAL NOTICE FROM COURT OFCRIMINAL APPEALS OFTEXAS
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711
                                                                                    ^&PO%
             OFFICIAL BUSINESS^--.
            .STATE OF:TEXA^ M*:~                                                                          PITNEY BOWES
              PENALTY FOR ?£/ gt-'
12/29/2014 PRIVATE USE **? <$&                           asefWiil^aiSPcR
                                                         2 1Mr


HERNANDEZ, ZACHARY BLA1<EV 'Tr&G      -^-<-      v        JLED FROM ZIPREM 668-14
On this day, this Court has granted the Apgelfant's Pro Se motion for an extension
of time in which to file the Petitioner Djse^tibnary Review. The time to file the
petition has been extended to Fritayf Tebruary 27, 2015.                                             NO FURTHER
EXTENSIONS WILL BE ENTERTAINED. NOTE: Petition For Discretionary
Review must be filed^with The Court of Criminal Appeals.
                                                                                                Abel Acosta, Clefy
                         'Wbobb                                  HERNANDEZ

                                fenWBEcSFY RD-77
                                flbUWlEBO 79707.
                                                                                                                         y
                          js .t>1111 ii >>11 •-1-i•>>-i I-Hi-1 iil •-^r» 1ij'-11.il"*-i i-»'l t>11 -1 Vi-1 --1 •»«l.i